Citation Nr: 1541563	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  08-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides.

2.  Entitlement to service connected for upper airway resistance syndrome/sleep apnea, to include as due to exposure to herbicides.

3.  Entitlement to service connection for breathing problems, other than COPD and upper airway resistance syndrome/sleep apnea, including bronchitis and emphysema, to include as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the left and right upper extremities, to include as secondary to service-connected type II diabetes mellitus.

5.  Entitlement to service connection for ingrown toenails of the left and right lower extremities, to include as secondary to service-connected type II diabetes mellitus.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux).

7.  Entitlement to service connection for edema of the left and right lower extremities, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1970.

This case initially came to the Board of Veterans' Appeals  (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In November 2007 and June 2010, the Veteran and his wife testified during a personal hearing at the RO, and a hearing at the RO before the undersigned, respectively.  Transcripts of the hearings are associated with the claims file.

These matters were remanded to the Agency of Original Jurisdiction (AOJ) in February and September 2014 and February 2015.

In the Introduction to the Board's February 2014 Remand, several issues were referred to the AOJ for appropriate action.  To date, the RO has taken no action on the Board's referral.  First, January 2006 e-mail correspondence between RO personnel reveals that an original claim (for service connection apparently) for posttraumatic stress disorder (PTSD) was received in December 2005 and requested expedited transfer.  See 01/03/2006 Veterans Benefits Management System (VBMS) entry, Email Correspondence.  No action has been taken with regard to this claim.  

Second, a claim for a compensable rating for bilateral hearing loss was received by the AOJ in June 2010 from the Veteran's representative on his behalf.  See 06/23/2010 VBMS entry, VA 21-4138 Statement in Support of Claim.  No action has been taken with regard to this claim.  

Finally, in April 2012 correspondence, the Veteran requested reevaluation of his diabetes mellitus for "service-connected pension" and listed four factors pertinent to an increased rating claim, including that "[w]ounds on my body will not heal."  See 04/13/2012 VBMS entry, VA 21-4138 Statement in Support of Claim.  The September 2013 rating decision - codesheet attached to the rating decision that addressed the increased rating claim included notes from a veterans service representative (VSR), directing VA personnel to clarify whether the Veteran wished to file a separate claim for non-healing ulcers or wounds and to provide the appropriate form to the Veteran to return if he wished to file a claim for nonservice-connected pension benefits.  See 09/05/2013 VBMS entry, Rating Decision - Codesheet.  Such directives have not been complied with to date.  These issues are, again, referred to the AOJ for immediate appropriate action.  38 C.F.R. § 19.9(b) (2015).




FINDINGS OF FACT

1.  It is presumed that the Veteran was exposed to herbicides during active service in the Republic of Vietnam.

2.  The evidence of record is against a finding that COPD manifested during service; and, against a finding that it is otherwise related to the Veteran's active service, to include herbicide exposure.

3.  The evidence of record is against a finding that upper airway resistance syndrome/sleep apnea manifested during service; and, against a finding that these conditions are otherwise related to the Veteran's active service, to include herbicide exposure.

4.  The evidence of record is against a finding that breathing problems, such as bronchitis and emphysema, manifested during service; and, against a finding that they are otherwise related to the Veteran's active service, to include herbicide exposure.

5.  Peripheral neuropathy of the upper extremities is not shown.

6.  The evidence of record is against a finding that ingrown toenails of the lower extremities manifested during service; against a finding that they are otherwise related to the Veteran's active service; and, against a finding that they are due to or aggravated by his service-connected diabetes mellitus, type II.

7.  The evidence of record is against a finding that GERD manifested during service; and, against a finding that this condition is otherwise related to the Veteran's active service including herbicide exposure.

8.  The evidence of record is against a finding that edema of the lower extremities manifested during service; against a finding that this condition is otherwise related to the Veteran's active service; and, against a finding that this condition is due to or aggravated by his service-connected diabetes mellitus, type II.

CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for upper airway resistance syndrome/sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for service connection for breathing problems, including bronchitis and emphysema, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  The criteria for service connection for peripheral neuropathy of the left and right upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for ingrown toenails of the left and right lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.3.310.

6.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

7.  The criteria for service connection for edema of the left and right lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in January 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  In April 2009, the Veteran was sent a letter that provided information as to the type of information and evidence needed to establish a disability rating and effective date.  In March 2014, the Veteran was sent another letter that provided information as to what evidence was required to substantiate the claims, specifically secondary service connection.  Contrary to VCAA requirements, some of the notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in supplemental statements of the case, to include the most recent one in June 2015.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded VA examinations in March and May 2014 regarding his claimed edema, peripheral neuropathy, and ingrown toenails.  Etiological opinions were proffered with regard to edema and ingrown toenails.  

As discussed below, peripheral neuropathy was not diagnosed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that an etiological opinion has not been obtained for the Veteran's service connection claims regarding his respiratory disabilities, upper airway resistance syndrome/sleep apnea, and GERD.  Under McLendon v. Nicholson, 20 Vet. App. at 79, in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Here, while there are current diagnoses of respiratory disabilities, upper airway resistance syndrome/sleep apnea, and GERD, there is no true indication these disabilities are associated with service.  There is no evidence of pertinent disability in service or within the first post-service year. The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating these disabilities to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met.

The claims file contains the Veteran's service treatment records, identified post-service treatment records, and lay statements and testimony from the Veteran.  No additional evidence has been identified by the Veteran with regard to his claimed conditions.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Contentions

The Veteran asserts that his claimed conditions are either due to herbicide exposure during active service in the Republic of Vietnam or due to, or aggravated by, his service-connected diabetes mellitus, type II.  Service connection for diabetes mellitus, type II, was granted by the RO in a March 2008 rating decision.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. at 498.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

In adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. at 303 (overruled on other grounds), the United States Court of Appeals for Veterans Claims (court) emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (2014).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.  See 12/20/2005 VBMS entry, Certificate of Release or Discharge from Active Duty, DD Form 214.  

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (September 6, 2013).  

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to  Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy. 

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), that stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.

With regard to his claimed peripheral neuropathy of the bilateral upper extremities, as will be discussed below, no diagnosis has been shown.  Thus, the evidence fails to demonstrate that the Veteran has early-onset peripheral neuropathy.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  The Secretary has specifically determined that there is no positive association between exposure to herbicides and the development of gastrointestinal, metabolic, and digestive disorders; and, respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-13 (April 11, 2014);Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924-28 (August 10, 2012), and Disease Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  

Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application as he does not have a presumptive disability. 

For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  As such, presumptive service connection for COPD, upper airway resistance syndrome/sleep apnea, breathing problems such as bronchitis and emphysema, peripheral neuropathy of the upper extremities, and GERD, due to Agent Orange exposure, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Service treatment records are negative for complaints of or diagnoses of respiratory problems, including COPD, bronchitis, and emphysema; upper airway resistance syndrome/sleep apnea; peripheral neuropathy; ingrown toenails; GERD, and edema.  A January 1970 Report of Medical Examination conducted for separation purposes (hardship discharge) reflects that the Veteran's "lungs and chest", "upper extremities", "lower extremities", "abdomen and viscera", and "feet" were clinically evaluated as normal.  

Post-service treatment records reflect that COPD and other respiratory ailments were diagnosed in the early 2000's.  See 06/19/2013 Virtual VA entry, CAPRI (10/19/2000 - 09/25/2009) at 355, 366; see also 01/04/2006 VBMS entry, Medical Treatment Record - Non-Government Facility.  

The Veteran was initially evaluated for sleep apnea in November 2002 and diagnosed with upper airway resistance syndrome in November 2003.  See 06/19/2013 Virtual VA entry, CAPRI at 283.  He was evaluated for GERD in November 2002.  Id. at 274.  He was evaluated for swelling of the extremities diagnosed as edema in April 2003.  Id. at 264.  The Veteran sought initial treatment for ingrown nails on both feet in February 2005.  Id. at 177.  

Thus, based on the medical evidence of record, the Veteran sought treatment for these claimed conditions 30 years or more after separation from service.  In this regard, evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Notwithstanding this, during his Board hearing, the Veteran did not offer any testimony that any of the conditions manifested during service or even shortly after service.  He testified that his first COPD attack was in or about 2000.  See 06/23/2010 VBMS entry, Hearing Testimony at 3.  He denied any problems with sleep apnea during service.  Id. at 4.  The Veteran denied problems with bronchitis attacks during service and reported problems since in or about 1995.  Id. at 5.  He reported problems with ingrown toenails since he was "a kid" that worsened after service and stated that he really noticed the problem after his diabetes mellitus diagnosis.  Id. at 7.  Finally, he denied any GERD attacks in service, reporting that this condition began in the 2000's.  Id. at 8.  

The Veteran has not submitted any evidence in support of his assertion that his respiratory ailments and sleep apnea are due to exposure to herbicides and, as detailed, such conditions do not constitute presumptive disabilities.  

The Veteran has asserted that his ingrown toenails and edema are due to his service-connected diabetes mellitus.  In May 2014, the Veteran underwent a VA examination to assess the etiology of his ingrown toenails.  See 05/01/2014 VBMS entry, VA Examination at 1-4.  The Veteran reported ingrown toenails which required surgery of the left great toe in 2007.  He reported that a podiatrist told him that diabetes caused his nails to curve and get ingrown so he filed a claim.  He denied having the condition in service.  

Upon physical examination, the examiner opined that the Veteran's ingrown toenail condition was less likely as not caused by or aggravated by his service-connected diabetes mellitus.  The examiner noted that the condition was not present during service and there was no medical evidence that diabetes mellitus caused or aggravated ingrown toenails or nail deformity.  

The Board acknowledges the Veteran's assertions that a podiatrist told him that his condition was due to diabetes mellitus; however, podiatry records have been reviewed which do not reflect any such etiological statement.  In fact, records from 2005 reflect an assessment of possible gout in the right great toe.  See 06/19/2013 Virtual VA entry, CAPRI (10/19/2000 - 09/25/2009) at 124.  Hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and the layperson's account of what was purportedly said is simply too attenuated and inherently unreliable to be relied upon.  Robinette  v. Brown, 8 Vet. App. 69 (1995).

With regard to his claimed edema of the lower extremities, the Veteran underwent a VA examination in March 2014.  See 03/25/2014 VBMS entry, VA Examination.  The Veteran reported that his feet began swelling at approximately the same time he developed lung problems and diabetes.  He denied any problems during service or near that time.  

Upon physical examination, the examiner diagnosed bilateral lower extremity chronic venous insufficiency and edema, opining that this condition was less likely as not caused by or aggravated by the Veteran's diabetes mellitus.  The examiner explained that venous insufficiency and edema were most likely caused by his morbid obesity and incompetent deep veinous valves, unrelated to diabetes mellitus that was not accepted as a cause or aggravating factor for this condition.  

While the Veteran asserts that his ingrown toenails and edema are due to his diabetes mellitus, the VA opinions by medical examiners, who had the opportunity to examine the Veteran and review the entirety of the medical and lay evidence of record and provided a clear rationale in support of the conclusions, provided negative etiological opinions that are entitled to more probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There are no contrary medical opinions of record.

With regard to the Veteran's claimed peripheral neuropathy affecting his upper extremities, the Board notes that treatment records do not specifically reflect a diagnosis of this condition.  In May 2014, the Veteran underwent a VA examination.  He denied numbness, tingling, and burning of the upper extremities.  The Veteran reported that, for approximately 6 months, he had episodes of sudden stiffening of a finger (any finger) that usually resolved in less than a minute with forced movement of the finger.  Occasionally, it lasted longer than this and became painful, lasting for more than 5 minutes.  He denied any numbness, tingling, or burning of the upper extremities.  Upon physical examination, the examiner opined that there was no evidence of an upper extremity peripheral neuropathy.  See 05/01/2014 VBMS entry, VA Examination at 4-10.  Likewise, a February 2006 VA examination and January 2008 VA examination also reflect no findings of peripheral neuropathy.  See 02/03/2006 & 01/03/2008 VBMS entries, VA Examination.

In the absence of proof of a current disability of peripheral neuropathy affecting the upper extremities, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of peripheral neuropathy, upper extremities, the Board must conclude the Veteran does not currently suffer from such disabilities.  Without competent evidence of peripheral neuropathy, upper extremities, due to disease or injury, the Board must deny the Veteran's claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology associated with his upper extremities, and the Board finds his assertions to be credible.  The Veteran, however, is not competent to provide an opinion of a current disability, as he does not have the requisite medical expertise.  As discussed, the 2014 VA examination report is negative for objective findings of peripheral neuropathy of the upper extremities.  The Veteran's contentions of a disability affecting the upper extremities are outweighed by the objective clinical findings and conclusions made by a medical professional.

The Board has also considered the Veteran's and his spouse's contentions, that a relationship exists between his respiratory disabilities (COPD, bronchitis, emphysema), upper airway resistance syndrome/sleep apnea, ingrown toenails, GERD, and edema, and service, to include the belief that some of these disabilities are due to exposure to herbicides in service, and the assertions that a relationship exists between some of these disabilities and diabetes mellitus.  

The Veteran and his spouse, however, are not competent to offer an opinion as to the etiology of these conditions as they do not have the requisite medical expertise.  Indeed, a veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As discussed above, the Board declined to obtain medical nexus opinions with respect to the issues of entitlement to service connection on a direct basis for the Veteran's claimed respiratory disabilities (COPD, bronchitis, emphysema), upper airway resistance syndrome/sleep apnea, and GERD, because there is no evidence of pertinent disabilities in service, and no evidence suggesting a relationship between his service, to include herbicide exposure, and respiratory disabilities (COPD, bronchitis, emphysema), upper airway resistance syndrome/sleep apnea, and GERD. 

Thus, as detailed, while these conditions were diagnosed over 30 years after separation from service, there is no true indication that these disabilities are associated with service.  McLendon v. Nicholson, 20 Vet. App. at 79.  Indeed, in view of negative service treatment records, and the lack of diagnoses of these disabilities or any manifestations for many years post-service, any opinions relating pertinent disabilities to service would certainly be speculative.  Likewise, per the Veteran's testimony, he does not assert suffering from these disabilities during service or shortly thereafter.

Moreover, the evidence of record does not suggest that the Veteran's respiratory disabilities (COPD, bronchitis, emphysema) and upper airway resistance syndrome/sleep apnea are due to herbicide exposure.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked, even under McLendon, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).

As the Veteran's claimed disabilities were not shown in service, and the most probative evidence does not indicate a causal link between his claimed disabilities and active service, to include herbicide exposure, or to his service-connected diabetes mellitus, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection. 

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claims of service connection.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).



CONTINUED ON NEXT PAGE



ORDER

Entitlement to service connection for COPD, including as due to exposure to herbicides, is denied.
 
Entitlement to service connection for upper airway resistance syndrome/sleep apnea, including as due to exposure to herbicides, is denied.

Entitlement to service connection for breathing problems, other than COPD and upper airway resistance syndrome/sleep apnea, including bronchitis and emphysema, including as due to exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy of the left and right upper extremities, including as due to service-connected type II diabetes mellitus, is denied.

Entitlement to service connection for ingrown toenails of the left and right lower extremities, including as due to service-connected type II diabetes mellitus, is denied.

Entitlement to service connection for GERD (claimed as acid reflux) is denied.
 
Entitlement to service connection for edema of the left and right lower extremities, including as due to service-connected type II diabetes mellitus, is denied.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


